EXHIBIT 99.1 Merck PKU Business REPORT OF INDEPENDENT AUDITORS 2 STATEMENT OF ASSETS ACQUIRED AS OF DECEMBER 31, 2015 4 STATEMENT OF REVENUES AND DIRECT EXPENSES FOR THE YEAR 2015 5 NOTES TO THE ABBREVIATED FINANCIAL STATEMENTS 6 1 of 9 REPORT OF INDEPENDENT AUDITORS The Board of Directors MERCK Kommanditgesellschaft auf Aktien: We have audited the accompanying statements of assets acquired as of December 31, 2015 and revenues and direct expenses of the Merck PKU Business, for the year ended December31, 2015. Management's Responsibility for the Financial Statements Management is responsible for the preparation of these statements of assets acquired and revenues and direct expenses; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of statements of assets acquired and revenues and direct expenses that are free from material misstatement, whether due to fraud or error.
